Presidential or Legislative Pardon of the President
Under the fundamental rule that no one may be a judge in his own case, the President cannot pardon
himself.
If under the Twenty-Fifth Amendment the President declared that he was temporarily unable to perform
the duties of the office, the Vice President would become Acting President and as such could pardon
the President. Thereafter the President could either resign or resume the duties of his office.
Although as a general matter Congress cannot enact amnesty or pardoning legislation, because to do so
would interfere with the pardoning power vested expressly in the President by the Constitution, it
could be argued that a congressional pardon granted to the President would not interfere with the
President’s pardoning power because that power does not extend to the President himself.

August 5, 1974

MEMORANDUM OPINION FOR THE DEPUTY ATTORNEY GENERAL*
I am forwarding to you an outline on the question whether the President can
receive an executive or legislative pardon, and several substitute measures. Please
advise me whether you require a more definitive memorandum, and, if so, which
portions should be expanded upon and which may be dealt with summarily.
I. Executive Action
1. Pursuant to Article II, Section 2 of the Constitution, the “Power to grant
Reprieves and Pardons for Offenses against the United States, except in Cases of
Impeachment,” is vested in the President. This raises the question whether the
President can pardon himself. Under the fundamental rule that no one may be a
judge in his own case, it would seem that the question should be answered in the
negative.
2. The necessity doctrine would not appear applicable here. That doctrine deals
with the situation in which the sole or all judges or officials who have jurisdiction
to decide a case are disqualified because they belong to a class of persons who
have some interest in the outcome of the litigation, thus depriving the citizen of a
forum to have his case decided. In that situation the disqualification rule is
frequently relaxed to avoid a denial of justice. Evans v. Gore, 253 U.S. 245, 247–
48 (1920);** Tumey v. Ohio, 273 U.S. 510, 522 (1927). It is, however, extremely
questionable whether that doctrine is pertinent where the deciding official himself
would be directly and exclusively affected by his official act. See Tumey, 273 U.S.
at 523.

*
Editor’s Note: A hand-written note in the margins of this memorandum in the OLC daybook states
that the memorandum was “Hand carried by Lawton to Dep AG 8/5/74.”
**
Editor’s Note: A different aspect of the holding in Evans was subsequently overruled by United
States v. Hatter, 532 U.S. 557, 569–70 (2001).

370

Presidential or Legislative Pardon of the President

3. A different approach to the pardoning problem could be taken under Section 3 of the Twenty-Fifth Amendment. If the President declared that he was
temporarily unable to perform the duties of his office, the Vice President would
become Acting President and as such he could pardon the President. Thereafter the
President could either resign or resume the duties of his office.
II. Legislative Action
1. Legislative pardon. The question whether Congress has the power to enact
legislation in the nature of a pardon or of an amnesty has not been authoritatively
decided. However, recently, in connection with several bills pertaining to an
amnesty to Vietnam War resisters, the Department of Justice has taken a very
strong position to the effect that Congress lacks the power to enact such legislation. See Hearings on Bills and Resolutions Relating to Amnesty Before the
Subcomm. on Courts, Civil Liberties and the Administration of Justice of the
H. Comm. on the Judiciary, 93d Cong. at 29–36 (1974) (testimony of Deputy
Assistant Attorney General Leon Ulman, Mar. 8, 1974) (“Ulman Testimony”). It
would appear to be questionable whether the Department should reverse its
position now and establish an embarrassing precedent.
It should be noted, however, that Deputy Assistant Attorney General Ulman’s
testimony was based on the theory that Congress cannot enact amnesty or
pardoning legislation because to do so would interfere with the pardoning power
vested expressly in the President by the Constitution. This would permit the
argument that Congress can enact such legislation in those areas where that power
is not vested in the President. A congressional pardon granted to the President
would not interfere with the President’s pardoning power because, as shown
above, that power does not extend to the President himself.
2. Enactment of a plea as bar to criminal prosecution. The suggestion has been
made that Congress could enact legislation to the effect that impeachment,
removal by impeachment, or even a recommendation of impeachment by the
House Judiciary Committee could be pleaded in bar to criminal prosecution.
While it has been the position of the Department of Justice that Congress cannot enact pardoning legislation, it has conceded that Congress has the power to
enact legislation establishing defenses or pleas in bar to the prosecution in certain
circumstances. However, in the present circumstances it would seem that such
legislation would be identical with a legislative pardon unless it is of fairly general
application. The proposal of such legislation by the Administration therefore could
undercut the sincerity of its opposition to legislative pardons.
Moreover, it could be argued that such legislation would be inconsistent with
the language, if not the spirit, of Article I, Section 3, Clause 7 of the Constitution
pursuant to which in case of impeachment “the Party convicted shall nevertheless
be liable and subject to Indictment, Trial, Judgment, and Punishment according to
Law.” In our view this clause does not require subsequent criminal proceedings; it

371

Supplemental Opinions of the Office of Legal Counsel in Volume 1

merely provides that they would not constitute double jeopardy. To read this
clause as being mandatory would, of course, preclude any kind of pardon.
In any event care would have to be taken in drafting such legislation to have it
cover all prosecutions and not only those offenses which are the subject matter of
the impeachment proceedings. This may be important in view of the tax delinquencies not included in the proposed articles of impeachment.
3. Concurrent resolution requesting the next President to grant a pardon. Inasmuch as such a concurrent resolution would be only hortatory and have no legal
effect, it would not interfere with the future President’s pardoning power; hence, it
would be acceptable. The Department of Justice took that position with respect to
the Vietnam amnesty bills. See Ulman Testimony at 31, 33–34.
4. Immunity resulting from testimony before congressional committees. Title 18,
section 6005 of the U.S. Code (1970) establishes a procedure to grant immunity to
witnesses testifying before congressional committees. That immunity, however, is
limited to the use of the testimony or other information given by the witness or to
any information directly or indirectly derived from that testimony or information.
18 U.S.C. § 6002. It does not bar prosecution with respect to the subject matter of
that testimony. The scope of 18 U.S.C. §§ 6002 and 6005 therefore would not bar
any prosecution based on evidence other than that obtained from the witness.
MARY C. LAWTON
Acting Assistant Attorney General
Office of Legal Counsel

372